DETAILED ACTION
Claims 1-6 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Objections
Regarding Claim 3, line 2, it appears that the language “display the” should be changed to “display a.”
Regarding Claim 3, line 3, it appears that the language “that the” should be changed to “that a.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Labahn (German Pat. Publ. No. DE102005026583 A1) in view of Katanoda (U.S. Pat. Publ. No. 2018/0050601, hereinafter “Katanoda”).   
Specifically, regarding Claim 1, Labahn a vehicle comprising: a secondary battery mounted on the vehicle as a power source, and a display device configured to display an indicator (Abstract, FIG. 5; see also, e.g., claim 1 of the English translation submitted March 10, 2020) that indicates a capacity retention rate of the secondary battery at a current point in time (claim 1 of Katanoda), the capacity retention rate being a ratio of a 
However, Katanoda discloses a capacity retention rate being a ratio of a capacity of the secondary battery at the current point in time to a reference capacity of the secondary battery (¶ [0076], FIG. 7), the reference capacity being set in advance based on a virtual capacity of the secondary battery (¶ [0078]) after a lapse of a predetermined period from manufacture of the vehicle (e.g., an approximately one year time period; ¶ [0076]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Katanoda with the vehicle of Labahn to enhance estimation accuracy of a secondary battery deterioration degree.
Regarding Claim 2, Labahn discloses substantially all of the limitations of the present invention but does not disclose the claimed period.  However, Katanoda discloses that the predetermined period is set to longer than a period that is assumed until delivery of the vehicle to a user from the manufacture of the vehicle (e.g., approximately one year;  ¶ [0076], FIGS. 7-8), and the reference capacity is set based on a capacity of the secondary battery after a lapse of the predetermined period from the manufacture of the vehicle on a reference capacity curve that indicates a decrease in the capacity of the secondary battery with time (FIGS. 7-8).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Katanoda with the vehicle of Labahn to enhance estimation accuracy of a secondary battery deterioration degree.
Claims 5 and 6 are directed to a device and method, respectively, but include the same scope of limitations as those of Claim 1 and are rejected for the same reasons as those shown above.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Labahn and Katanoda in view of Sun et al. (U.S. Pat. No. 9,146,280, hereinafter “Sun”).   
The combination of Labahn and Katanoda discloses substantially all of the limitations of the present invention but does not disclose the claimed device.  However, Sun discloses that the display device is configured to (i) before the capacity of the secondary battery reaches the reference capacity, display the indicator that indicates that the capacity retention rate of the secondary battery is a maximum (“maximum capacity”; col. 7, ll. 56-60), and (ii) after the capacity of the secondary battery reaches the reference capacity, display the indicator that indicates that a decrease in the capacity retention rate of the secondary battery progresses (e.g., the “degradation capacity” value decreases over time and is adjusted to reflect such a capacitance change with the refreshed or adjusted rate displayed via display 460; col. 7, ll. 56-60).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sun with the vehicle of Labahn and Katanoda to provide up-to-date optical feedback regarding battery health to a vehicle operator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833